Exhibit 10.2

 

MANAGED SERVICES AGREEMENT

 

This Managed Services Agreement (#2005-292) is entered into as of December 19,
2005 (the “Execution Date”) by and between Alloy Inc., a Delaware corporation
having an office at 151 W. 26th Street, 11th Floor, New York, NY 10001
(“ALLOY”), and dELiA*s, Inc. having an office at 435 Hudson Street, New York, NY
100114 (“dELiA*s”).

 

In the event of a conflict among this Managed Services Agreement, Statement(s)
of Work and/or Change Order(s), the order of precedence among the provisions of
them shall be: first, this Managed Services Agreement, second, Change Order(s),
and third, Statement(s) of Work.

 

The parties hereby agree as follows:

 

1. DEFINITIONS

 

(a) “Agreement” means this Managed Services Agreement together with each
Statement of Work and each Change Order, attached to this Managed Services
Agreement and executed by both parties’ duly authorized representatives.

 

(b) “Change Order” means a document in either paper or electronic form (e.g.,
e-mail that can be reasonably dated, traced and/or otherwise identified) that
originates from a representative of dELiA*s, and is accepted by ALLOY,
authorizing additional services or changes to services under a Statement of
Work.

 

(c) “Data” means data, software, content and other information including, but
not limited to, writings, designs, specifications, reproductions, pictures,
drawings, or other graphical representations, and any works of a similar nature.

 

(d) “Effective Date” means the date that Alloy completes a spin off of dELiA*s.

 

(e) “Managed Services” means recurring services for which a monthly fee is
charged as set forth in each Statement of Work or Change Order.

 

(f) “Statement of Work” means a document attached to this Agreement that
describes Services to be provided by ALLOY (and any additional related terms and
conditions) under this Agreement.

 

(g) “Services” means Managed Services or other services to be provided by ALLOY
in accordance with this Agreement, as specified in Statement(s) of Work and
Change Orders.

 

(h) “Tools” means ALLOY’s proprietary information and know-how used at any time
by ALLOY in the conduct of its business, including without limitation, technical
information, designs, templates, software modules, software code, processes,
methodologies, systems used to create computer programs or software, procedures,
code books, computer programs, plans, or any other similar information including
improvements, modifications or developments thereto.



--------------------------------------------------------------------------------

2. SERVICES, FEES, TERM AND GENERAL PAYMENT TERMS

 

(a) dELiA*s, on behalf of itself and its subsidiaries, hereby retains ALLOY to
provide the Services in accordance with this Agreement, as specified on the
Statement(s) of Work or Change Order(s).

 

(b) Upon termination of this Agreement for any reason whatsoever by dELiA*s
(other than a termination pursuant to the provisions of Section 7 hereof),
dELiA*s shall pay to Alloy a decommissioning fee in an amount equal to all fees
for Managed Services that would be due, but for the expiration or termination,
during the two (2) months after the date of such expiration or termination,
provided, however, in the event that this Managed Services Agreement terminates
on the End Date (as defined below) no decommissioning fee shall be owed.
Additional termination or decommissioning fees may be detailed in a Statement of
Work or Change Order.

 

(c) Unless otherwise provided for in a Statement of Work, services to be
provided under a Statement of Work for Managed Services shall have an initial
term of one (1) year from the Effective Date, which term shall renew
automatically for one (1) year periods unless either party provides written
notice to the other party of at least one year . Notwithstanding anything
contained herein to the contrary, this Managed Services Agreement and any
Statement of Work or Change Order shall terminate no later than the fifth annual
anniversary of the Effective Date (the “End Date”).

 

(d) Except as otherwise provided in a Statement of Work or Change Order, dELiA*s
shall pay ALLOY its then-current published rates for Services provided, as such
rates may be adjusted from time to time. All ALLOY rates are exclusive of any
applicable sales, use, value-added, or other federal, state or local taxes, or
any import duties or tariffs imposed on the subject matter or transactions under
this Agreement, and dELiA*s shall be responsible for all such taxes, duties and
tariffs, except that ALLOY shall be responsible for any corporate franchise
taxes imposed on ALLOY by law and for any taxes based on its net income or gross
receipts.

 

(e) Except as otherwise provided above or in a Statement of Work, ALLOY shall
invoice dELiA*s for payments due under this Agreement on a monthly basis, with
the understanding that Managed Services shall be billed in advance. Each ALLOY
invoice shall be due net thirty (30) days from the date of invoice. dELiA*s
acknowledges and agrees that under the terms of this Agreement, no dELiA*s
purchase order (“PO”) is required for the payment of ALLOY invoices by dELiA*s.

 

(f) dELiA*s shall pay in full all reasonable travel expenses incurred by ALLOY
that result from providing the Services to dELiA*s under this Agreement.

 

(g) dELiA*s shall notify ALLOY of any dispute regarding an invoice within sixty
(60) days of the date of invoice. If dELiA*s fails to notify ALLOY of any
dispute with respect to an invoice within such sixty day period, dELiA*s shall
be deemed to have accepted the invoice in its entirety. The parties agree to
work in good faith to resolve any dispute in a timely manner. dELiA*s shall not
have any right to withhold or setoff any amounts due ALLOY that are not disputed
in good faith.

 

(h) Notwithstanding any other provision of this Agreement, if dELiA*s fails to
pay any ALLOY invoice in full by the due date, ALLOY may, in its sole
discretion, suspend all or any part of the Services to dELiA*s upon thirty
(30) days written notice until payment is received or, if such failure remains
uncured for an additional ten (10) days after such notice to dELiA*s, terminate
Services in whole or part. ALLOY also reserves the right to charge interest at
the maximum rate allowed by law on all amounts past due, and to assert
appropriate liens to ensure payment. The rights and remedies set forth herein
are in

 

Page 2 of 9



--------------------------------------------------------------------------------

addition to any other rights or remedies ALLOY may have against dELiA*s in
connection with any non-payment.

 

(i) In the event that Alloy is substantially the prevailing party in an action
to collect any sum due under this Agreement, ALLOY shall be entitled to recover
its related costs and expenses (including without limitation reasonable
attorneys’ fees and court costs) from dELiA*s.

 

3. CONFIDENTIAL INFORMATION

 

(a) Each party acknowledges that it may be the recipient of confidential
information (“Confidential Information”) of the other party including, without
limitation, software, computer programs, object code, source code, database
schemas, specifications, flow charts, marketing plans, financial information,
business plans and procedures, the terms of this Agreement, employee
information, and other information that the receiving party may reasonably
understand, from legends, the nature of such information or the circumstances of
its disclosure, to be confidential. Confidential Information does not include
(i) information independently developed by the recipient without reference to
the other party’s Confidential Information; (ii) information in the public
domain through no wrongful act of the recipient, or (iii) information received
by the recipient from a third party who was rightfully in possession of such
information and had no obligation to refrain from disclosing it.

 

(b) Except as expressly authorized in this Agreement, or as required by law, the
party that is the recipient of Confidential Information of the other party
agrees that during the term hereof, and at all times thereafter, it shall not
use, commercialize or disclose such Confidential Information to any person or
entity, except to its own employees having a need to know and to such other
recipients as the other party may approve in writing. Each party shall use at
least the same degree of care in safeguarding the other party’s Confidential
Information as it uses in safeguarding its own Confidential Information, but in
no event shall less than reasonable care be exercised.

 

(c) All Confidential Information of ALLOY disclosed to dELiA*s shall remain the
exclusive property of ALLOY. All Confidential Information of dELiA*s disclosed
to ALLOY shall remain the exclusive property of dELiA*s.

 

(d) Each party agrees that it will not remove any proprietary, trademark,
copyright, confidentiality, patent or other intellectual property notice or
marking from an original or any copy of any software, documentation, display,
media or other materials or Confidential Information, delivered or disclosed to
such party, by the other party or under this Agreement.

 

(e) dELiA*s agrees that it shall not (nor shall it permit anyone else to)
decompile, disassemble, or modify any software delivered or disclosed to dELiA*s
by ALLOY or separate any such software into components or its component files,
or recreate, or attempt to determine the makeup of any such software. dELiA*s
agrees that all information discovered through any failure to comply with the
preceding sentence is and shall at all times remain the exclusive property and
Confidential Information of ALLOY.

 

(f) In the event that a party is required by law or judicial or administrative
process to disclose Confidential Information of the other party, such party
shall use all reasonable efforts to promptly notify the other party and allow
the party a reasonable opportunity to oppose disclosure. In addition, a party
shall furnish only the portion of the Confidential Information that it is
legally required to disclose and shall use all reasonable efforts to obtain
reliable assurances that confidential treatment will be accorded the
Confidential Information.

 

Page 3 of 9



--------------------------------------------------------------------------------

4. INTELLECTUAL PROPERTY

 

(a) Nothing in this Agreement shall be deemed to authorize dELiA*s to use any
copyright, name, trademark, service mark, or patent or other intellectual
property right of ALLOY.

 

(b) dELiA*s acknowledges and agrees that, except and unless certain discrete and
identifiable work product has been developed specifically and uniquely for
dELiA*s under a Statement of Work (or pursuant to another, separately negotiated
agreement with its own terms and conditions, signed by both parties), and such
work product has been mutually agreed to and identified by the parties in such a
Statement of Work (or other, separate agreement) as work product, ALLOY is and
shall at all times remain the exclusive owner of all hardware and software
(including without limitation all Tools) upon which, and from which, all ALLOY
Managed Services are provided hereunder.

 

(c) dELiA*s represents and warrants that (A) all materials and information
delivered to ALLOY by dELiA*s, and ALLOY’s use thereof in connection with
transactions contemplated under this Agreement, does not and shall not, infringe
any copyright, trademark, trade secret, patent or other intellectual property
right, (B) that dELiA*s has the right to use, disclose, publish, translate,
reproduce, and deliver all such materials and information, and (C) ALLOY has the
right to use, disclose, publish, translate, reproduce and deliver all such
materials and information in accordance with this Agreement. dELiA*s shall
indemnify and hold harmless ALLOY, its directors, officers, employees and
agents, against any and all losses, liabilities, costs and expenses (including
reasonable attorneys’ fees and court costs), arising out of or related to any
claim that the materials or information, or use, disclosure, publication,
translation or reproduction thereof, infringes a copyright, trademark, trade
secret, patent or other intellectual property right.

 

(d) With respect to any materials or other information supplied by dELiA*s,
ALLOY is hereby granted the nonexclusive irrevocable right and license, without
the right of sublicense, to use the same solely in connection with providing
Services hereunder. Except as specified in the preceding sentence, ALLOY is
acquiring no rights in, or title to, the materials or information supplied by
dELiA*s hereunder.

 

5. DISCLAIMER OF WARRANTY AND LIMITATIONS ON LIABILITY

 

(A) EXCEPT AS SET FORTH IN THIS AGREEMENT, ALLOY MAKES NO WARRANTY EXPRESS OR
IMPLIED AND EXPRESSLY DISCLAIMS ALL WARRANTIES EXPRESS OR IMPLIED, WITH RESPECT
TO SERVICES OR THE RESULTS OBTAINED FROM ALLOY’S WORK, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

 

(B) EXCEPT AS SET FORTH IN A STATEMENT OF WORK, UNDER NO CIRCUMSTANCES SHALL
ALLOY BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL, INDIRECT, STATUTORY,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OF ANY KIND WHATSOEVER, OR FOR ANY
LOST PROFITS, BUSINESS OR REVENUE, LOSS OF USE OR GOODWILL, OR OTHER LOST
ECONOMIC ADVANTAGE, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE BREACH
HEREOF, OR THE SERVICES TO BE PROVIDED HEREUNDER, WHETHER SUCH CLAIMS ARE BASED
ON BREACH OF CONTRACT, STRICT LIABILITY, TORT, ANY FEDERAL OR STATE STATUTORY
CLAIM, OR ANY OTHER LEGAL THEORY, EVEN IF ALLOY KNEW, SHOULD HAVE KNOWN, OR HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, UNLESS SUCH DAMAGES RESULTED
FROM ALLOY’S FRAUDULENT OR INTENTIONAL MISCONDUCT. THE FOREGOING LIMITATION
SHALL SURVIVE AND

 

Page 4 of 9



--------------------------------------------------------------------------------

APPLY EVEN IF ANY LIMITED REMEDY SPECIFIED IN THIS AGREEMENT IS DETERMINED TO
HAVE FAILED OF ITS ESSENTIAL PURPOSE.

 

(c) dELiA*s EXPRESSLY ACKNOWLEDGES AND AGREES THAT EXCEPT AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT OR IN A STATEMENT OF WORK, IN NO EVENT SHALL ALLOY BE
HELD LIABLE TO, OR BE REQUIRED TO INDEMNIFY, dELiA*s FOR ANY DAMAGES dELiA*s
INCURS OR ALLEGES TO INCUR IN CONNECTION WITH THE SERVICES, THIS AGREEMENT OR
ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT HEREIN CONTAINED UNLESS
SUCH DAMAGE IS DIRECTLY ATTRIBUTABLE TO ALLOY’S FRAUDULENT OR INTENTIONAL
MISCONDUCT. TO THE EXTENT THAT dELiA*s SUFFERS DAMAGES RELATED TO ALLOY’S
FAILURE TO MEET A SERVICE LEVEL COMMITMENT SET FORTH IN A STATEMENT OF WORK,
dELiA*s SHALL BE ENTITLED TO THE REMEDIES EXPRESSLY SET FORTH IN SUCH STATEMENT
OF WORK.

 

6. AUDIT

 

dELiA*s and ALLOY agree to use commercially reasonable efforts to maintain
complete and accurate records containing all data reasonably required for
verification of its compliance with the terms of this Agreement.

 

7. TERMINATION

 

(a) Except as otherwise provided in this Agreement, either party may terminate
this Agreement or any Statement of Work, and/or any related licenses granted
hereunder or thereunder, by giving the other party written notice to that
effect, effective on the date of receipt of such notice, if:

 

  (i) the other party enters into liquidation, whether or not voluntarily, or a
receiver is appointed to all or any material part of its assets, or the other
party becomes bankrupt or insolvent or enters into any arrangement with its
creditors, or takes or suffers any similar action in consequence of debt or
becomes unable to pay its debts as they become due; or

 

  (ii) the other party materially breaches this Agreement and fails to cure such
breach within thirty (30) days of delivery to the breaching party of written
notice of such breach or if breach is unable to be cured within thirty
(30) days, but the breaching party diligently commences curing such breach
within thirty (30) days and expects to cure such breach within a reasonable time
thereafter.

 

(b) If a license granted by ALLOY to dELiA*s is terminated for any reason,
dELiA*s shall, on the effective date of such termination, cease using any and
all of the subject matter of the license and dELiA*s shall promptly deliver to
ALLOY all originals and all copies of any and all of such subject matter and any
related documentation.

 

8. FORCE MAJEURE

 

A party shall be relieved from an obligation (other than the obligation to make
payments or an obligation under Section 3 or 9(b)) while a cause, outside of its
reasonable control, and that it cannot reasonably circumvent, prevents the
performance of such obligation.

 

9. RELATIONSHIP OF THE PARTIES; CONTENT

 

Page 5 of 9



--------------------------------------------------------------------------------

(a) Nothing in this Agreement shall be construed as making either party an agent
of the other party, and neither party shall have the power to bind the other
party or to contract in the name of, or create a liability against, the other
party. Neither party shall be responsible for the acts or defaults of the other
party or any of the other party’s employees or agents. The parties are
independent contractors with respect to all matters arising under this
Agreement. Nothing in this Agreement shall be deemed to establish a partnership,
joint venture, association or employment relationship between the parties. With
respect to its employees, a party shall remain responsible, and shall indemnify
and hold harmless the other party, for the withholding and payment of all
federal, state and local personal income, wage, earnings, occupation, social
security, worker’s compensation, unemployment, sickness and disability insurance
taxes, payroll levies, or employee benefit obligations.

 

(b) To the extent ALLOY has actual control over systems or facilities; ALLOY
agrees to use commercially reasonable security consistent with its business
practices and facilities. The parties acknowledge that the Internet is neither
owned nor controlled by any one entity and that one or more third parties may
gain access to ALLOY systems. Electronic mail and other transmissions passing
through ALLOY systems or over the Internet are not secure, and ALLOY cannot
guarantee the security or privacy of any of the information or communications
passing through ALLOY systems. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, ALLOY SHALL NOT BE LIABLE FOR ANY LOSS OR DAMAGE CAUSED BY A BREACH OF
SECURITY UNLESS SUCH LOSS OR DAMAGE WAS DIRECTLY ATTRIBUTABLE TO ALLOY’S
FRAUDULENT OR INTENTIONAL MISCONDUCT. ALLOY will not intentionally monitor or
disclose any private electronic communications, except to the extent necessary
to identify or resolve system problems or as otherwise permitted or required by
law. ALLOY does, however, reserve the right to monitor transmissions, other than
private electronic communications, as necessary to provide the services
hereunder and otherwise to protect the rights and property of ALLOY.
Notwithstanding the foregoing, ALLOY does not assume any liability for any
action or inaction with respect to such communication or content posted or
provided by an authorized or unauthorized third party. ALLOY is a distributor
and not a publisher of dELiA*s’ data or any other content provided by dELiA*s or
others (including end users). Because communication of data and other content
over the Internet occurs in real time, ALLOY cannot, and does not intend to,
screen, police, edit, or monitor communications and content. IN NO EVENT WILL
ALLOY BE LIABLE FOR ANY LOSS OR DAMAGE CAUSED BY A USER’S RELIANCE ON ANY THIRD
PARTY DATA OR OTHER CONTENT OBTAINED THROUGH OR FROM dELiA*s.

 

10. FURTHER ASSURANCES

 

The parties agree to do all such things and to execute such further documents as
may reasonably be required to give full effect to this Agreement.

 

11. WAIVER

 

No waiver of any part of this Agreement shall be effective unless made in
writing by the waiving party. No waiver of any breach of this Agreement shall
constitute a waiver of any other breach of the same, or any other provision, of
this Agreement.

 

Page 6 of 9



--------------------------------------------------------------------------------

12. ENTIRE AGREEMENT AND CONSTRUCTION

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter thereof and supersedes all prior oral and written
understandings, arrangements and agreements between the parties relating to such
subject matter. The parties agree that there are no other representations or
warranties relating to the subject matter of this Agreement. Headings are
included in this Agreement for convenience only and shall not affect the meaning
or construction of this Agreement’s provisions.

 

13. AMENDMENT

 

This Agreement may be modified or amended only by means of a writing executed by
both parties.

 

14. ASSIGNIBILITY AND RESALE

 

Neither party may assign, transfer, sublicense, resell or encumber by security
interest or otherwise this Agreement without obtaining the prior written consent
of the other party, which consent shall not be unreasonably withheld or delayed.
Alloy shall have the right to terminate this Agreement immediately if dELiA*s
withholds its consent. If dELiA*s unreasonably withholds its consent then the
decommissioning fee owed shall be increased from two (2) to six (6) months and
if dELiA*s reasonably withholds its consent then no decommissioning fee shall be
owed. Notwithstanding anything contained herein to the contrary, dELiA*s hereby
acknowledges and agrees that ALLOY shall in its sole discretion work with third
parties to provide any or all of the Services. Alloy shall remain liable for the
actions of any such third party but only to the extent Alloy would be liable
under the terms and conditions of this Agreement if it had committed such
actions.

 

15. COMPLIANCE WITH LAWS

 

Each party shall carry out the obligations contemplated by this Agreement and
shall otherwise deal with the subject matter hereof in compliance with all
applicable laws, rules and regulations, of all governmental authorities,
including, without limitation, any applicable legal restrictions on exports, and
shall, at its own expense, obtain all permits and licenses required in
connection with the subject matter hereof. Without limiting the foregoing, each
party agrees that it shall comply fully with all applicable export and import
laws, rules and regulations of the United States and other jurisdictions so that
nothing provided by it under this Agreement is either (a) exported or imported,
whether directly or indirectly, in violation of such laws, rules or regulations;
or (b) used for any illegal purpose, including without limitation the
proliferation of nuclear, chemical or biological weapons.

 

16. SUCCESSORS AND ASSIGNS

 

This Agreement shall inure to the benefit of, and be binding upon the parties,
their successors and permitted assigns.

 

17. SEVERABILITY

 

If any provision of this Agreement is held to be unenforceable, all remaining
provisions shall remain in full force and effect.

 

Page 7 of 9



--------------------------------------------------------------------------------

18. SURVIVAL

 

Sections 2(b), 2(g), 3, 5, 9, 10, 12, 14, 16, 17, 19 and 20 shall survive the
expiration or termination of this Agreement.

 

19. ENFORCEMENT

 

(a) This Agreement shall be governed by and construed in accordance with the law
of the State of New York, applied without regard to its law of conflicts.

 

20. NOTICES

 

(a) Any notice or other communication to the parties shall be sent to the
contact points identified below or at such other places as they may from time to
time specify by notice in writing to the other party. Any such notice or other
communication shall be in writing and shall be given by delivery to the
designated party of the addressee by pre-paid courier or facsimile with
confirmation. Any such notice or other communication shall be deemed to have
been given when the designated party of the addressee receives such notice.

 

(b) Point of Contact addresses are as follows:

 

For ALLOY: (Technical)

 

Alloy, Inc.

151 West 26th St.

New York, NY 10001

Attn: CTO

 

For ALLOY: (Contract and Admin.)

 

Alloy, Inc.

151 West 26th Street

11th Floor

New York, NY 10001

Attn: General Counsel

 

For dELiA*s: (Technical)

 

dELiA*s, Inc.

435 Hudson Street

New York, NY 10014

Attn: Chief Operating Officer

 

For dELiA*s: (Contractual and Admin.)

 

Page 8 of 9



--------------------------------------------------------------------------------

dELiA*s, Inc.

435 Hudson Street

New York, NY 10014

Attn: General Counsel

 

IN WITNESS WHEREOF, the parties have caused this Services Agreement to be
executed by their duly authorized representatives as of the date first written
above.

 

Alloy, Inc.      dELiA*s, Inc. By:  

/s/ James K. Johnson, Jr.

     By:  

/s/ Robert E. Bernard

   

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

Name:  

James K. Johnson, Jr.

     Name:   Robert E. Bernard Title:  

Chief Operating Officer and Chief Financial Officer

     Title:   Chief Executive Officer

 

Page 9 of 9